Case 1:19-cv-00637-JAO-WRP Document 35 Filed 04/30/21 Page 1 of 7        PageID #: 651




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII

   UNITED STATES OF AMERICA for              CIVIL NO. 19-00637 JAO-WRP
   the use and benefit of JOHN A. WEBER
   COMPANY, a Hawaii limited liability       ORDER GRANTING PLAINTIFF
   company,                                  JOHN A. WEBER COMPANY’S
                                             MOTION FOR ENTRY OF
                     Plaintiff,              JUDGMENT AGAINST
        vs.                                  DEFENDANT MILCON
                                             CONSTRUCTION
   MILCON CONSTRUCTION, a Texas
   limited liability company; HANOVER
   INSURANCE GROUP, a Virginia
   corporation, and DOES 1 – 10,

                     Defendants.


      ORDER GRANTING PLAINTIFF JOHN A. WEBER COMPANY’S
      MOTION FOR ENTRY OF JUDGMENT AGAINST DEFENDANT
                   MILCON CONSTRUCTION

                              I.    INTRODUCTION

        Before the Court is Plaintiff John A. Weber Company’s Motion for Entry of

  Judgment against Defendant Milcon Construction. ECF No. 34.

        On February 25, 2021, the Court issued its Order Granting in Part and

  Denying in Part Plaintiff’s Motion to Confirm Arbitration Consent Award and

  Relieve John A. Weber Company from Any Further Obligations to Defendants

  Milcon Construction, LLC and Hanover Insurance Group (“February 25 Order”).

  ECF No. 33. In the February 25 Order, the Court confirmed the Consent Award

  that Plaintiff John A. Weber Company (“Plaintiff”) and Defendant Milcon
Case 1:19-cv-00637-JAO-WRP Document 35 Filed 04/30/21 Page 2 of 7            PageID #: 652




  Construction, LLC (“Milcon”) reached in arbitration, but declined to confirm the

  Consent Award as to Milcon’s surety, Defendant Hanover Insurance Group

  (“Hanover”) Id. at 12–15, 19.

        In the Motion, Plaintiff requests that the Court enter final judgment against

  Milcon pursuant to Federal Rule of Civil Procedure (“FRCP”) 54(b) in the amount

  of $190,250.00.1 ECF No. 34-1 at 3. Plaintiff has represented to the Court that

  counsel for Milcon and Hanover gave Plaintiff permission to notify the Court that

  the Motion is unopposed. ECF No. 34-5 at 2.

        The Court GRANTS the Motion for the reasons stated below.

                                  II.   DISCUSSION

  A.    Judgment on the Confirmed Arbitration Award

        In order for Plaintiff to obtain a final judgment against Milcon, Plaintiff

  must first have a judgment. In the February 25 Order, the Court explained that

  when parties seek a confirmation of an arbitration award in accordance with the

  Federal Arbitration Act, they often seek entry of judgment and that courts routinely

  grant such requests. ECF No. 33 at 19 n.2 (citing YF Franchise LLC v. Jun Kil An,


  1
    The Consent Award ordered Milcon to pay Plaintiff $282,500.00 “in accordance
  with the Terms and Conditions of the Settlement Agreement.” ECF No. 34-4 at 3.
  In the unopposed Motion, Plaintiff explained that the judgment should be in the
  amount of $190,250.00 based on an unpaid principal balance of $182,500 with
  interest accruing at $50.00 per day from November 25, 2020 through April 30,
  2021, the date Plaintiff projected the Court would issue the instant Order. ECF No.
  34-1 at 3.
                                            2
Case 1:19-cv-00637-JAO-WRP Document 35 Filed 04/30/21 Page 3 of 7              PageID #: 653




  Civ. No. 14-00496 HG-KSC, 2015 WL 877723, at *5 (D. Haw. Feb. 27, 2015);

  Am. Contractors Indem. Co. v. Fernandez, No. 17-cv-00086-DKW-WRP, 2019

  WL 2291450, at *4 (D. Haw. May 29, 2019)). Insofar as the Court has confirmed

  the Consent Award as against Milcon, there is no reason why judgment should not

  issue thereon.

  B.    Entry of Final Judgment

        FRCP 54(b) provides:

               When an action presents more than one claim for relief--whether
               as a claim, counterclaim, crossclaim, or third-party claim--or
               when multiple parties are involved, the court may direct entry of
               a final judgment as to one or more, but fewer than all, claims or
               parties only if the court expressly determines that there is no just
               reason for delay. . . .

  Fed. R. Civ. P. 54(b). The Court employs a two-part framework for FRCP 54(b)

  determinations. First, the Court must ascertain whether it is dealing with a final

  judgment. “It must be a ‘judgment’ in the sense that it is a decision upon a

  cognizable claim for relief, and it must be ‘final’ in the sense that it is ‘an ultimate

  disposition of an individual claim entered in the course of a multiple claims

  action.’” Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 7 (1980) (citation

  omitted); see Wood v. GCC Bend, LLC, 422 F.3d 873, 878 (9th Cir. 2005). Next,

  the Court assesses “whether there is any just reason for delay.” Curtiss-Wright,

  446 U.S. at 8; see Wood, 422 F.3d at 878. It is within the Court’s sound discretion

  “to determine the ‘appropriate time’ when each final decision in a multiple claims
                                              3
Case 1:19-cv-00637-JAO-WRP Document 35 Filed 04/30/21 Page 4 of 7             PageID #: 654




  action is ready for appeal.” Curtiss-Wright, 446 U.S. at 8 (citation omitted); see

  Wood, 422 F.3d at 878.

        1.     The Judgment Is Final

        The subject judgment arises out of a confirmed Consent Award reached in

  arbitration between Plaintiff and Milcon. And it is final in that it is an ultimate

  disposition of Plaintiff’s claims against Milcon. Having determined that it is

  dealing with a final judgment for the purposes of FRCP 54(b), the Court now

  considers whether there is any just reason for delay.

        2.     There Are No Just Reasons for Delay

        Based on the procedural posture and unique circumstances of this case, the

  Court finds that there are no just reasons for delay. In making such a

  determination, the Court must factor judicial administrative interests and the

  equities involved. See Curtiss-Wright, 446 U.S. at 8. FRCP 54(b) judgments

  “must be reserved for the unusual case in which the costs and risks of multiplying

  the number of proceedings and of overcrowding the appellate docket are

  outbalanced by pressing needs of the litigants for an early and separate judgment as

  to some claims or parties.” Morrison-Knudsen Co. v. Archer, 655 F.2d 962, 965

  (9th Cir. 1981). The trial court is required to make “specific findings setting forth

  the reasons for its order.” Id.




                                             4
Case 1:19-cv-00637-JAO-WRP Document 35 Filed 04/30/21 Page 5 of 7            PageID #: 655




         District courts may “consider such factors as whether the adjudicated claims

  were separable from the others and whether the nature of the claim was such that

  no appellate court would have to decide the same issues more than once.” Wood,

  422 F.3d at 878 n.2. In the absence of any of these factors, certification is not

  necessarily improper, but “would require the district court ‘to find a sufficiently

  important reason for nonetheless granting certification.’” Id. (quoting Curtiss-

  Wright, 446 U.S. at 8 & n.2). “A similarity of legal or factual issues will weigh

  heavily against entry of judgment under the rule, and in such cases a Rule 54(b)

  order will be proper only where necessary to avoid a harsh and unjust result,

  documented by further and specific findings.” Morrison-Knudsen, 655 F.2d at

  965.

         There are no just reasons for delay here because of the nature of Plaintiff’s

  respective claims against Milcon and Hanover. In the February 25 Order, the

  Court concluded that Milcon was bound by the Consent Award it entered into in

  the underlying arbitration regardless of its dispute with Plaintiff regarding the

  settlement agreement referenced in the Consent Award. ECF No. 33 at 9–13. The

  Court further declined to confirm the Consent Award as to Hanover, explaining

  that there is no authority permitting a court to confirm an arbitration award (as

  opposed to a judgment) against a party’s surety. Id. at 14–15.




                                            5
Case 1:19-cv-00637-JAO-WRP Document 35 Filed 04/30/21 Page 6 of 7             PageID #: 656




        The Court explained, however, that “‘a judgment obtained against a surety’s

  principal is prima facie evidence of the surety’s liability’” and that “[t]he surety’s

  ‘only avenue of attack on the judgment [confirming the arbitration award] is fraud

  or collusion.’” Id. at 14 (second alteration in original) (quoting Ameron Inc. v.

  Fireman’s Fund Ins. Co., Civil No. 94-00487-HG, 1995 WL 904999, at *6 (D.

  Haw. Jan. 25, 1995) (citations and footnote omitted), aff’d, 103 F.3d 137 (9th Cir.

  1996)). Accordingly, certification of Plaintiff’s judgment against Milcon as a final

  judgment would be proper because if Milcon were to appeal the Court’s

  confirmation of the Consent Award and entry of judgment, the issue on appeal

  would be separate and distinct from any issue Hanover could credibly raise on

  appeal. If Plaintiff were to obtain a judgment against Hanover based on its

  judgment against Milcon, Hanover would be limited to raising the defenses of

  fraud or collusion, rather than attacking the merits of the confirmed arbitration

  award. Thus, certification of Plaintiff’s judgment against Milcon as a final

  judgment under FRCP 54(b) is proper because the adjudicated claim between

  Plaintiff and Milcon would present a separate and distinct issue on appeal, which

  would prevent an appellate court from deciding the same issue more than once.

  See Wood, 422 F.3d at 878 n.2 (quoting Curtiss-Wright, 446 U.S. at 8 & n.2).

  Further, certifying the judgment as a final judgment would be equitable insofar as

  Hanover’s liability to Plaintiff likely depends on Milcon’s liability to Plaintiff.


                                             6
Case 1:19-cv-00637-JAO-WRP Document 35 Filed 04/30/21 Page 7 of 7            PageID #: 657




  Thus, it would serve the interest of justice for any appeal relating to Milcon’s

  liability to Plaintiff to be adjudicated expeditiously.

                                  III.   CONCLUSION

        For the reasons stated above, the Court directs the Clerk to enter judgment in

  Plaintiff’s favor and against Milcon in the amount of One Hundred Ninety

  Thousand Two Hundred Fifty Dollars ($190,250.00) pursuant to FRCP 54(b).

        IT IS SO ORDERED.

        DATED: Honolulu, Hawai‘i, April 30, 2021.




  Civil No. 19-00637-JAO-WRP, United States of America for the use and benefit of
  John A. Weber Company v. Milcon Construction, LLC, et al.; ORDER
  GRANTING PLAINTIFF JOHN A. WEBER COMPANY’S MOTION FOR
  ENTRY OF JUDGMENT AGAINST DEFENDANT MILCON
  CONSTRUCTION
                                             7
